UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 8, 2012 MWI VETERINARY SUPPLY, INC. (Exact name of registrant as specified in its charter) Delaware 000-51468 02-0620757 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3041 W. Pasadena Dr., Boise, Idaho 83705 (Address of principal executive offices)(Zip Code) (208) 955-8930 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The annual meeting of the stockholders (the “Annual Meeting”) of MWI Veterinary Supply, Inc. (the “Company”) was held on February 8, 2012.At the Annual Meeting, the Company’s stockholders approved three proposals.The proposals below are described in the Company’s definitive proxy statement dated December 29, 2011.Of the 12,719,639 shares outstanding and entitled to vote, 12,115,969 shares were represented, constituting at 95.3% quorum.The final results for each of the matters submitted to a vote of shareowners at the Annual Meeting are as follows: 1) Approval of the board’s nominees for director to serve a one year term Nominee Votes For Votes Withheld Broker Non-Vote Keith E. Alessi Bruce C. Bruckmann James F. Cleary, Jr. John F. McNamara A. Craig Olson Robert N. Rebholtz, Jr. William J. Robison 2) Ratification of the appointment of Deloitte and Touche LLP as our independent registered public accounting firm for the fiscal year ending September 30, 2012 Votes For Votes Against Abstentions Broker Non-Vote 0 3) Approval of a non-binding advisory vote on the executive compensation of certain executive officers Votes For Votes Against Abstentions Broker Non-Vote SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MWI VETERINARY SUPPLY, INC. Date: February 9, 2012 By: /s/ Mary Patricia B. Thompson Mary Patricia B. Thompson Senior Vice President of Finance and Administration, ChiefFinancial Officer
